Nott, J.,
dissenting:
The statute required the navy agent to procure the felt u at such places” as such articles were “ usually bought and soldP The agent procured it at a place where it was never bought and sold, of parties who did not then have it to sell, and at a price nearly treble that for which the contractors immediately procured it. I think the statute was intended to prohibit this very” practice by quartermasters in the Army and purchasing agents in the Navy. There was no actual fraud in the transaction, but there was no legal authority for it. The claimants knew the law, and that the agent had no right to buy an article they did not usually sell. They should be left to the relief given by the just and equitable rule of damages in quantum meruit.